Citation Nr: 0106451	
Decision Date: 03/05/01    Archive Date: 03/08/01

DOCKET NO.  99-23 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than June 25, 1998, 
for the grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1942 to 
October 1945.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which assigned a effective date of June 
1998 for entitlement to service connection for tinnitus.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran filed a formal claim for entitlement to 
service connection for tinnitus, inter alia, in November 
1945, within one year after his separation from active 
service and which claim has remained unadjudicated.

3.  The veteran was separated from active military service on 
October 6, 1945.

4.  The veteran has tinnitus that is related to his military 
service.

5.  A compensable (10 percent) rating first became available 
for tinnitus pursuant to liberalizing criteria, which became 
effective March 10, 1976.


CONCLUSIONS OF LAW

1.  The proper effective date for the grant of service 
connection (noncompensable) for tinnitus is October 7, 1945, 
the day after separation from service.  38 U.S.C.A. § 5110 
(West 1991); 38 C.F.R. § 3.400 (2000).

2.  A 10 percent compensable evaluation for tinnitus is 
warranted from March 10, 1976.  38 C.F.R. §§ 6260, 8045, 8046 
(1971); 38 C.F.R. § 3.114 (1975); 41 Fed. Reg. 11298 (March 
18, 1976) (codified at 38 C.F.R. Part 4, Diagnostic 6260).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim has been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A.  

The governing legal criteria provide that the effective date 
of an award based on an original claim for compensation will 
be the day following separation from active service or date 
entitlement arose if claim is received within 1 year after 
separation from service; otherwise, the effective date will 
be the date of receipt of claim, or the date entitlement 
arose, whichever is later. 38 U.S.C.A. § 5110 (West 1991); 38 
C.F.R. § 3.400 (2000).

The veteran's separation records reflect service as an Army 
platoon sergeant, thereafter as a commissioned officer, first 
as a platoon leader for some months and then several years as 
a bombardier.  He had over two years in the latter capacity 
with a record of 30 combat missions.  Also of record is a 
hospitalization report from April 1945.  He was diagnosed 
with deafness and also for an ill defined condition of the 
ears, manifested by tinnitus at the time.  The veteran's 
discharge examination in September 1945 reports complaints of 
tinnitus and hearing loss. 

The Board observes that the veteran filed an original claim 
in November 1945.  On the application, the veteran listed 
claims for "Deafness.  Ear trouble."  The RO's adjudicated 
the veteran's claim in March 1946.  In its notice to the 
veteran, the RO indicated service connection was established 
for an "Ear condition."  However, close inspection of the 
rating determination reveals that adjudication of the claim 
was plainly limited solely to deafness, a disability for 
which service connection (noncompensable) was then 
established. 

It is the veteran's contention that service connection for 
tinnitus should be granted from the date he first made 
application for disability benefits.  The Board concurs.  

The veteran sought entitlement to service connection for two 
separate disabilities in November 1945, one for deafness, the 
other for an unspecified ear trouble.  The claim read in 
light of the April 1945 hospitalization report which records 
an "ill defined condition (emphasis added) of the ears, 
manifested by tinnitus" along with recording hearing loss as 
a separate disability compels the conclusion that the claim 
adequately specified tinnitus as a separate disability for 
which service connection was sought.  Accordingly, the Board 
considers that the claim for entitlement to service 
connection for tinnitus was filed in 1945 and remained 
unadjudicated since his separation from active duty.  See 
Hanson v. Brown, 9 Vet. App. 29, 31-32 (1996) (unadjudicated 
claim normally remains open and pending unless withdrawn); 
Meeks v. Brown, 5 Vet. App. 284, 287 (1993) (claim before RO 
remains pending until final decision rendered); see also 
Tablazon v. Brown, 8 Vet. App 359, 361 (1995).  As such, the 
proper effective date for the award of service connection for 
tinnitus is October 7, 1945, the date that the veteran was 
separated from service.

Until 1976, however, the schedular criteria used by the VA to 
rate disabilities for purposes of determining appropriate 
compensation precluded a compensable evaluation for a 
tinnitus disability.  Nevertheless, effective from March 10, 
1976, the schedule of disabilities was amended to provide for 
a 10 percent disability rating for persistent tinnitus as a 
symptom of head injury, concussion, or acoustic trauma.  See 
38 C.F.R. § 4.87a, Code 6260; 41 FR 11298, Mar. 18, 1976.  
Inasmuch as the claim remained unadjudicated from the date of 
separation, the assignment of a 10 percent disability 
evaluation for tinnitus should extend retroactively to March 
10, 1976 in this case.


ORDER

An earlier effective date of October 7, 1945 for the grant of 
service connection (noncompensable) for tinnitus is granted.

A 10 percent compensable evaluation for tinnitus is granted 
effective from March 10, 1976, subject to the provisions 
governing the award of monetary benefits. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

